   Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 1 of 11




                                                     March 13, 2020



VIA ECF and Email
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007


               RE:     United States v. Omar Amanat, 15 Cr. 536 (PGG)
                       Emergency Bail Application


Dear Judge Gardephe:

       We are writing to move the Court to grant Omar Amanat release pending his

sentence. Mr. Amanat is within the group of people the Centers for Disease Control and

Prevention (“CDC”) has categorized as most-at-risk for dying from COVID-19, a

dangerous illness spreading rapidly across the world, through New York State and within

New York City. We have learned that a security officer at the United States Attorneys

Office has tested positive and now the Bureau of Prisons has suspended all visits to the

MDC. 18 U.S.C. § 3143 of The Bail Reform Act provides for the release of a defendant

pending sentence. Mr. Amanat is not a flight risk and does not pose a danger to the

community. Mr. Amanat has a history of strokes and his carotid artery is blocked. People

with underlying heart and stroke conditions are at serious risk of serious illness and even

death if they contract COVID-19. Mr. Amanat was hospitalized for a stroke while

incarcerated in MCC. After a two-week period of quarantine he will be living at his

parents’ home in New Jersey. We asked the government for its position on this request
    Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 2 of 11
Hon. Paul G. Gardephe
Page 2 of 11



for bail and it has not responded. We move the Court to urgently grant Mr. Amanat bail,

placing him on home detention and granting him time to find 3 financially responsible

cosigners.


    I. Factual Background
                    Changed Circumstances: COVID-19 Outbreak

As of March 12, 2020, the new strain of coronavirus which causes COVID-19, has

infected over 132,300 people, leading to at least 4,954 deaths worldwide.1 On March 11,

2020, the World Health Organization officially classified COVID-19 as a pandemic.2

Governor Cuomo declared a State of Emergency on March 7, 2020.3 Mayor DiBlasio

declared a State of Emergency in New York City on March 12. 2020, and banned

gatherings of over 500 people.4

       As of March 12, 2020, there are 325 positive cases in New York State5; there are

95 positive cases in New York City.6




1
  Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March
12, 2020), at https://nyti.ms/2U4kmud (updating regularly).
2
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11,
2020) at https://bit.ly/2W8dwpS.
3
  At Novel Coronavirus Briefing, Governmor Cuomo Declares State of Emergency to
Contain Spread of Virus, New York State (March 11, 2020) at
https://on.ny.gov/2TKzIoz.
4
  DeBlasio Declares State of Emergency in NYC, and Large Gatherings Are Banned,
New York Times (March 12, 2020)
5
  Novel Coronavirus (COVID-19), New York State Department of Health (March 12,
2020) at https://on.ny.gov/2vfFQvy (updating regularly).
6
  Coronavirus, New York City Health (March 12, 2020) at https://on.nyc.gov/39ME7wU
(updating regularly).
    Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 3 of 11
Hon. Paul G. Gardephe
Page 3 of 11



       The CDC has issued guidance that individuals at higher risk of contracting

COVID-19—adults over 60 years old and people with chronic medical conditions such as

lung disease, heart disease, and diabetes—take immediate preventative actions, including

avoiding crowded areas and staying home as much as possible.7 With confirmed cases in

New York City that indicate community spread, we must take every necessary action to

protect vulnerable populations and the community at large.

                 Conditions of Confinement and Spread of Coronavirus

       Prisons create the ideal environment for the transmission of contagious disease.8

Inmates cycle in and out of BOP facilities from all over the world and the country, and

people who work in the facilities leave and return daily, without screening. Incarcerated

people have poorer health than the general population, and even at the best of times,

medical care is limited in federal pretrial detention centers.9 Many people who are

incarcerated also have chronic conditions, like diabetes or HIV, which makes them

vulnerable to severe forms of COVID-19. According to public health experts,

incarcerated individuals “are at special risk of infection, given their living situations,” and

“may also be less able to participate in proactive measures to keep themselves safe;”

“infection control is challenging in these settings.”10 Outbreaks of the flu regularly occur



7
  People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
https://bit.ly/2vgUt1P.
8
  Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious
Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910.
9
  Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and
Jail Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice,
Bureau of Justice Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
10
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-
   Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 4 of 11
Hon. Paul G. Gardephe
Page 4 of 11



in jails, and during the H1N1 epidemic in 2009, many jails and prisons dealt with high

numbers of cases.11 In China, officials have confirmed the coronavirus spreading at a

rapid pace in Chinese prisons, counting 500 cases.12 Secretary of State Mike Pompeo has

called for Iran to release Americans detained there because of the “deeply troubling”

“[r]eports that COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention

amid increasingly deteriorating conditions defies basic human decency.”13 Courts across

Iran have granted 54,000 inmates furlough as part of the measures to contain coronavirus

across the country.14 Brooklyn District Attorney Eric Gonzalez, joined by public health

experts, has asked Governor Cuomo to grant emergency clemencies to elderly and sick

prisoners.15

                                Specific Conditions at the MDC

       MDC Brooklyn and MCC New York have proven—recently and repeatedly—that

they are unable to protect the health and safety of defendants in their custody. The MCC

and MDC are massive pretrial detention facilities: the MDC houses approximately 1,600


President Mike Pence, and Other Federal, State, and Local Leaders from Public Health
and Legal Experts in the United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
11
   Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020)
at https://bit.ly/2TNcNZY.
12
   Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than
500 Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider
(Feb. 21, 2020) at https://bit.ly/2vSzSRT.
13
   Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of
wrongfully detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020)
at https://cnn.it/2W4OpV7.
14
   Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of
Coronavirus, The Associated Press (Mar. 7, 2020) at
https://apnews.com/af98b0a38aaabedbcb059092db356697.
15
   Coronavirus: Sentenced to COVID-19, The Daily Appeal (Mar. 12, 2020) at
https://theappeal.com
     Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 5 of 11
Hon. Paul G. Gardephe
Page 5 of 11



people. The majority of the people detained are housed in small two-man cells with a

shared toilet and sink; they eat meals and have recreation in groups of 70 or more. Other

units are open dormitories that house 70 or more inmates without the ability to separate.

The medical care at MDC has repeatedly failed to adequately address even routine

medical conditions such as diabetes, pregnancy, and anemia.16 In times of crisis, the

medical care has halted entirely.

       For an entire week in January and February 2019, during the sub-zero

temperatures of the “Polar Vortex,” MDC Brooklyn went without power and heat, and

inmates were locked down for days at a time.17 Inmates were denied hot food or

additional blankets or warm clothing, despite the frigid air inside the facility. Inmates

with serious pre-existing physical and mental illnesses received no care.18 Even the most

basic efforts, such as moving inmates requiring sleep apnea machines to breathe to the

available floors with electricity, were not taken.19

       In granting downward sentencing variances in a series of cases after the blackout,

Judge Chen noted that inmates at the MDC were “subjected to very cruel conditions,”

and that “there was a reluctance of the part of the officials [at MDC Brooklyn] to correct



16
   E.g., National Association of Women Judges (NAWJ) Women in Prison Committee
(WIP) Second Visit to BOP’s Metropolitan Detention Center (MDC), Brooklyn, New
York, June 3, 2016, at https://bit.ly/39JRhdW.
17
   See Annie Correal, No Heat for Days at a Jail in Brooklyn Where Hundreds of Inmates
Are Sick and “Frantic,” N.Y. Times (Feb. 1, 2019), at https://nyti.ms/2sXCIQg;
Complaint, Scott v. Quay, 19-CV-1075 (MKB) (E.D.N.Y. Feb. 22, 2019), ECF No. 1.
18
   Complaint, Scott v. Quay, 19-CV-1075 (MKB) (E.D.N.Y. Feb. 22, 2019), ECF No. 1.
19
   Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues
and Related Impacts on Inmates, Office of the Inspector General, U.S. Department of
Justice at 29 (September 2019) at https://oig.justice.gov/reports/2019/e1904.pdf.
     Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 6 of 11
Hon. Paul G. Gardephe
Page 6 of 11



the conditions or even to disclose them timely.”20 Judge Furman reached the same

conclusion: “It’s pretty clear to me . . . that steps could have been taken, and taken more

quickly, to address the problems [at the MDC]. And the bottom line is, the conditions

that I read about are the conditions that one associates with a third world country and not

a country like this, and nobody in detention . . . should have to endure that as the

detainees did at the MDC.”21

       MCC New York demonstrated a similar inability to appropriately care for

defendants just last week. For eight days, every inmate endured a full lockdown, without

access to family members or attorneys, while law enforcement searched for a loaded gun

brought into the facility by a correctional officer.22 Federal Defenders of New York

clients reported to attorneys that mice and water bugs ran through the units as guards

unblocked holes in walls and vents that inmates had stuffed with clothing to prevent

pests. Inmates on one unit were forced to share one toilet among twenty-six people, and

prevented from washing their clothing: prime conditions for the spread, rather than

containment, of infectious disease. On other units, toilets overflowed in two-man cells,

spreading raw sewage. Inmates with serious medical conditions, including AIDS and

anemia, were denied medications or medical care. Female inmates were denied feminine



20
   Tr. of Sent. Hr’g. at 12, United States v. Acosta De La Rosa, 18-CR-667 (PKC)
(E.D.N.Y. Jun. 4, 2019) (ECF No. 16). See United States v. Bruney, 18-CR-542 (PKC)
(E.D.N.Y. 2019); United States v. Douglas, 18-CR-554 (PKC) (E.D.N.Y. 2019).
21
   Tr. of Sent. Hr’g at 31, United States v. Ozols, No. 16-CR-692 (JMF) (S.D.N.Y. Feb.
12, 2019) (ECF No. 31).
22
   See Stephen Rex Brown, Strip Searches, Frozen Bologna Sandwiches and Wrecked
Cells: MCC Inmates Detail Lockdown Due to Smuggled Gun, N.Y. Daily News, Mar. 6,
2020, at https://bit.ly/2xqbgjw.
     Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 7 of 11
Hon. Paul G. Gardephe
Page 7 of 11



hygiene supplies. No clean drinking water was provided; inmates were forced to drink

from their bathroom sinks, from which brown water often ran.

       To date, the MCC and MDC have not met even the most basic recommendations

of the CDC for preventing the spread of the coronavirus. Because of this, counsel has

begun to encounter difficulties finding interpreters and experts willing to enter these

facilities, and the many lawyers who are at high risk because of age or underlying

medical condition have also been advised not to enter. Both facilities are still waiting for

guidance from the BOP on screening and treatment. In the meantime, neither facility has

a screening mechanism in place for staff or visitors, other than self-reporting. The MCC

lacks even a basic sign advising people who have traveled to the highest-risk countries

not to enter. Staff are not wearing face masks or gloves. Neither facility has hand

sanitizer available.23 MDC does not have has any testing for COVID-19 available, and

does not know when, if ever, it will have tests. There is no medical ward or facility in

place at either institution. At MDC, the only stated plan, should an inmate become

symptomatic for COVID-19, is to confine that inmate to the SHU, where the cells are

cold, rife with black mold, and the ceiling leaks directly onto the beds.

       As additional people are arrested who have been out in the community as the

coronavirus spreads, if they are not symptomatic, they will be brought into the MCC and

MDC, and held with the existing population, potentially bringing COVID-19 into this



23
  On March 12, 2020, the Warden of the MCC advised that they are seeking to order
hand sanitizer, and that the BOP has relaxed its strictures on hand sanitizer during this
period. The Warden had no information as to when hand sanitizer might arrive at the
facility.
   Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 8 of 11
Hon. Paul G. Gardephe
Page 8 of 11



population held in large numbers, close quarters, and low sanitary conditions. On March

12, 2020, Magistrate Judge Orenstein decided that detaining a pre-trial defendant who

was using drugs while on supervision would present too great a risk to the staff and

inmates at MDC Brooklyn, ruling that part of the “danger to the community” calculus

had to include the risk of a new inmate bringing the virus into the facility. United States

v. Raihan, 20 Cr. 68 (BMC) (Mar. 12, 2020).

       Conditions Specific to Mr. Amanat’s Unit in MDC

       An inmate on Mr. Amanat’s unit recently visited with family from Europe. That

inmate has flulike symptoms, including a cough and fever. He has not been tested for

COVID-19, and staff at the prison has indicated that he will not be tested.

       Mr. Amanat shares a unit with 100 other prisoners. There is no soap at all in the

showers and prisoners are bathing with just warm water. There is no hand sanitzer

available and the staff indicate that it is not allowed because of its alcohol content. Mr.

Amanat’s unit also does not have any toilet paper available to inmates.

       Investigator Katherine Carter visited Mr. Amanat at MDC this morning and

reports that 1) there was no hand sanitizer anywhere on the facility. 2) BOP guards did

not allow her to bring in hand sanitizer or wipes with disinfectant.


  II. The Bail Reform Act Requires Omar Amanat Release

       A “judicial officer may, by subsequent order, permit the temporary release of the

person, in the custody of a United States marshal or another appropriate person, to the

extent that the judicial officer determines such release to be necessary for preparation of
     Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 9 of 11
Hon. Paul G. Gardephe
Page 9 of 11



the person's defense or for another compelling reason.” 18 U.S.C. § 3142(i). The

circumstances that existed when Omar Amanat was ordered detained have now changed.

There is a pandemic that poses a direct risk to Omar Amanat that is far greater if he

continues to be detained during this public health crisis.

        Omar Amanat is uniquely vulnerable because he suffers from a serious heart

condition - hyperlipidemia. This is a hereditary condition; two of Mr. Amanat’s maternal

uncles died in their late 40s of heart attacks. Mr. Amanat’s right carotid artery is

estimated to be between 50-70% blocked, and this has caused repeated Transitory

Ischemic Attacks (TIA). When Mr. Amanat was housed in MCC, he was hospitalized for

a stroke. The CDC has alerted us that stroke is one of the underlying medical conditions

that may increase the risk for Covid-19 in individuals of any age.24


 III. Additional Factors for the Court’s Consideration
        Parents illness: Mr. Amanat’s parents have been extremely ill for the past several

months. Mr. Amanat’s father, Sharif Amanat has metastatic prostate cancer that has

spread to his brain. Mr. Amanat’s parents are unable to visit Mr. Amanat in prison and

after a period of quarantine, he would like to be able to care for his father in what may be

his last days.

        Children. Mr. Amanat has struggled to maintain contact with his children. His

elder children were turned away from MDC on their most recent visits for wearing pants

that closely resembled sweat pants. If he was released pending his sentence he would be


24
  See, “Implementation of Mitigation Strategies for Communities with Local COVID-19 Transmission”
available at: https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf
      Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 10 of 11
Hon. Paul G. Gardephe
Page 10 of 11



able to heal the relationship with his eldest children and parent his younger children.

Once sentenced, Mr. Amanat will likely be designated to a low security facility or to a

camp where visitation will be more conducive to maintaining a traditional parent

relationship.      He has been primary caregiver to all six children and they have been

financially devastated by his incarceration. The harm his incarceration has caused to his

children has been incalculable.

           Nonviolent Crime. Mr. Amanat is incarcerated for a non-violent crime. He is

being housed in a maximum-security prison with deplorable conditions.

           Ramadan. Ramadan begins on April 23 and Mr. Amanat will be fasting for a

whole month while COVID-19 likely ravages the prison.

             Mr. Amanat’s Advisory Guidelines Range will Likely Be Much Less than
                         That which was calculated by the PSR

           The PSR calculated Mr. Amanat’s guideline range to be based on a loss amount

of between $25,000,000 and $65,000,000. Mr. Amanat received a 22-point enhancement

for this loss amount. On Counts 1-3 the PSR reports a loss amount of 7.3M, however the

actual loss amount is under $6,500.25 The loss amount for Court 4 was fully briefed and

the subject of a Fatico hearing; we maintain that the loss amount for Count 4 should be

zero.26 . The record does not sustain a loss amount of trial record does not support the

$25,000,000 loss amount. The government has conceded that the losses are significantly

lower. And other enhancements the probation office assessed for Mr. Amanat are likely




25
     See, #792, R. Jackson, Omar Amanat Sentencing Submission, p. 3 -6.
26
     See. #970, R. Jackson Supplemental Sentencing Submission
     Case 1:15-cr-00536-PGG Document 1057 Filed 03/13/20 Page 11 of 11
Hon. Paul G. Gardephe
Page 11 of 11



inapplicable.27 It suffices to say that Mr. Amanat’s guideline range is sufficiently lower

than was initially calculated in the PSR and he may have already served all or a majority

of his sentence in the MCC and MDC.

                                             Conclusion

        Mr. Amanat is not a flight risk – his entire family is in the New York/New Jersey

area. He is not a danger to the community. His parents are elderly and ill. There is no

reason to risk his health and possible life to detain him pretrial. After a quarantine period

Mr. Amanat will be staying with his parents in what may prove to be their final moments.

        We request that Mr. Amanat be released to home detention on his own

recognizance with a condition that he must secure 3 financially responsible people to sign

a $1,000,000 bond within a week of his release.



                                                             Kind regards,




                                                             Grainne E. O’Neill
                                                             Abraham J. Hassen
                                                             Attorneys for Omar Amanat




27
  See, #792 at 11. The PSR has improperly included an enhancement for a substantial part of the scheme
being committed outside the United States. Omar Amanat Sentencing Submission, R. Jackson; id at 13.
The PSR incorrectly imposes a four level enhancement for the defendant being a person associated with an
investment advisor.
